DETAILED ACTION
This office action has been issued in response to Applicant's Amendment filed on March 3, 2021.  Claims 1, 2, 8, 11, 18 and 20 have been amended.  Claims 4, 7, and 17 have been canceled.  No claims have been added.   Therefore, Claims 1-3, 5, 6, 8-16, and 18-20.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the Rejection of Claims 1-3, 5, 6, 8-16, and 18-20 under 35 U.S.C. 101, the applicant argues in Page 11 of the REMARKS that the claim contains limitations that cannot practically be performed by the human mind, such as propagating customizations from a first cloud-based system to a second cloud-based system. The examiner agrees that transferring a portion of the first database to the second cloud-based system, to identify and apply the customizations that are on the first cloud-based system to a second cloud-based 
Applicant's arguments in Page 16 of the REMARKS have been fully considered but they are not persuasive. The applicant argues that Baker does not disclose a corresponding template defining one or more columns and/or rows in the database table.  The examiner respectfully disagrees.   Baker ¶0021, ¶0024 and ¶0027 discloses that a database schema may refer to the arrangement of data and may function as a blueprint of how a particular tenant portion of the database is constructed. The database schema may include a set of formulas representing integrity constraints imposed on the tenant portion of the database. The integrity constraints enable the database management system to provide compatibility between different parts of the schema. In one example, a database schema may define the tables, fields, relationships, views, indexes, packages, procedures, functions, queues, triggers, types, sequences, materialized views, synonyms, database links, directories, other database elements, or a combination thereof. The schemas for the different tenants may be stored in one or more data dictionaries accessible to the database management system.  Tenant data may include database schemas.  Change events include schema updates.   Therefore, the rejection is sustained. 
Applicant’s arguments with respect to claims 1-3, 5, 6, 8-16, and 18-20 (REMARKS Page 16, Baker does not teach “…determining… in response to determining…”) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites “the second cloud-based”.  It is unclear if this is referring to “the second cloud-based system”, “the second cloud-based application”, or “the second cloud-based software application”.  For the purpose of examination, the examiner will assume the claim is intended to recite “the second cloud-based application”.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-3, 5, 6, 8-16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (Pub. No.: US 2019/0065542 A1), hereinafter Baker, and further in view of Pandrangi et al. (Pub. No.: US 2016/0197773 A1), hereinafter Pandrangi.

As for Claim 1, Baker teaches a system (¶0011, system), comprising: 

at least one data processor (¶0087 and ¶0088, processor); and 

at least one memory storing instructions, which when executed by the at least one data processor (¶0087-¶0091, memory and instructions), result in operations comprising: 

detecting a change to a first database table (¶0013, Implementations of database change tracking technology are provided herein and may enhance the detection and sharing of database changes) associated with a first cloud-based system (¶0030, cloud computing services that provides a platform allowing customers to develop, run, and manage applications without the complexity of building and maintaining the infrastructure typically associated with developing hosting a first cloud-based software application (¶0024, tenant data 114A may include data from multiple different tenants. In another example, multi-tenant database system 110 may separate tenant data for different tenants on different physical devices (e.g., different nodes). In which case, tenant data 114A may correspond to a first tenant (e.g., organization A) and tenant data 114B may correspond to a second tenant (e.g., organization B)), the change corresponding to one or more customizations applied to a first template deployed at the first cloud-based system(¶0025, activity of multi-tenant database system may involve modifications to one or more database objects.  ¶0032, the changes may correspond to a particular tenant, such as a particular organizational entity or group of users.  ¶0066, the system 416 can provide tenant access to multiple hosted (standard and custom) applications.  ¶0084, Each database can generally be viewed as a collection of objects, such as a set of logical tables, containing data fitted into predefined or customizable categories), the one or more customizations being tenant-specific customizations associated with a tenant of the first cloud (¶0032 Change tracking initiation component 132 may receive a request 133 from one of computing devices 140A-Z. Request 133 may identify a portion of a database and/or a portion of time. The portion of the , the first template defining one or more columns and/or rows in the first database table (¶0027-0028 and ¶0084, Change events 122 may be individual entries that are included within the log data structure and may represent instances of database activity (e.g., record update, trigger firing, schema update, object creation). A change event may also be referred to as a "write ahead entry" or "write ahead record" and may be made up of one or more change vectors. A change vector may include a description of a change made to an aspect (e.g., a single block, row, column, table) of the database. For example, when a value of a particular field of a table is modified the multi-tenant database system 110 may initiate the generation of a change event that contains one or more change vectors that describe: changes to the data segment block for the table, the undo segment data block, the transaction table of the undo segments, other change, or a combination thereof. In one example, each of the change , and the first cloud-based software application operating, based at least on the first template, on at least a portion of data in the first database table (Abstract and ¶0015-¶0022, a method may involve subscribing a computing device to changes of a portion of a multi-tenant database and accessing a plurality of change events stored in a log of the multi-tenant database in parallel); 

responding to the change by at least identifying, based at least on the first database table, the one or more customizations that are applied to the first template (¶0013, a trigger may detect when a particular record is changed); and 


a second cloud-based software application, the second cloud-based software application being hosted at the second cloud-based system that is associated with a same tenant as the first cloud-based system (Baker ¶0066, tenant data is arranged in the storage medium(s) of tenant ;

applying, to a second template deployed at the second cloud-based system, the one or more customizations, the second template defining one or more columns and/or rows in a second database table, and the second cloud-based software application operating, based at least on the second template, on at least a portion of data in the second database table (¶0034, Event providing component 136 may provide the ordered set to one or more computing devices. The computing device that receives the ordered set may be the same computing device that requested the change tracking or it may be another computing device. In a data migration scenario (e.g., tenant data migration), for example, a first computing device may request that changes be tracked and sent to a second computing 

Baker does not explicitly teach determining that the first cloud-based application and a second cloud-based software application operate on at least some common data; in response to determining that the first cloud-based application and a second cloud-based software application operate on at least some common data, transferring, to the second cloud-based system, at least a portion of the first database table to enable the identification of the one or more customizations to be performed at the second cloud-based system.
Pandrangi does teach determining that the first cloud-based application and a second cloud-based software application operate on at least some common data (Pandrangi ¶0028 and Figure 1, sharing of an application and its associated configuration data between users.  Computing environment 100 can include user computing devices, such as computing devices 110 and 112 shown in FIG. 1, an application sharing system 104, user account storage 102, and/or any other components. A given user computing device, for example computing device 110 or 112 can be communicatively coupled to application sharing system 104 via a communication network 106); in response to determining that the first cloud-based application and a second cloud-based software application operate on at least some common data, transferring, to the second cloud-based system, at least a portion of the first database table to enable the identification of the one or more customizations to be performed at the second cloud-based system (Pandrangi ¶0004, configuration data for an application is automatically shared with another user account.  The downloaded configuration data includes one or more customized configuration settings reflecting one or more customizations made to the application.  Pandrangi ¶0060 and ¶0093, application sharing system 104 may cause application and configuration data 120 to be communicated to device 112. In one embodiment, upon determining the configuration data associated with the application on the first computing device in 208, the application sharing system may make a copy of the configuration data and communicate the copy to the second computing device in 210. In some embodiments, installation instructions for the second computing device on how the application is to be installed may also be communicated to the second computing device in 210.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Baker with the teachings of Pandrangi in order to automatically share an application and its customizations with anther user (Pandrangi ¶0004)

Baker and Pandrangi further teaches the system of claim 1 as disclosed above, wherein the first cloud-based application and the second cloud-based are based at least on the first database table associated with the first template storing a same data and/or a same type of data as the second database table associated with the second template (Baker ¶0024, ¶0051, ¶0061 and ¶0066, Tenant data 114A-C may be data stored by the database and may be stored as one or more database objects. The database objects may include database records, database schemas, other objects, or a combination thereof. Tenant data 114 may be executable data, textual data, audio data, video data, other data, or a combination thereof. In one example, multi -tenant database system 110 may include tenant data for multiple tenants stored on the same physical device (e.g., a single node 112A). Therefore, tenant data 114A may include data from multiple different tenants. In another example, multi -tenant database system 110 may separate tenant data for different tenants on different physical devices (e.g., different nodes). In which case, tenant data 114A may correspond to a first tenant (e.g., organization A) and tenant data 114B may correspond to a second tenant (e.g., organization B). In a further example, tenant data 114A may include data from multiple tenants and a single tenant may correspond to data on multiple different nodes. In these examples, tenant data .
Baker does not explicitly teach wherein the first cloud-based application and the second cloud-based are determined to operate on at least some common data.
Pandrangi does teach wherein the first cloud-based application and the second cloud-based are determined to operate on at least some common data (Pandrangi ¶0028 and Figure 1, sharing of an application and its associated configuration data between users.  Computing environment 100 can include user computing devices, such as computing devices 110 and 112 shown in FIG. 1, an application sharing system 104, user account storage 102, and/or any other components. A given user computing device, for example computing device 110 or 112 can be communicatively coupled to application sharing system 104 via a communication network 106)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Baker with the teachings of Pandrangi in order to automatically share an application and its customizations with anther user (Pandrangi ¶0004)

As for Claim 3, the combination of Baker and Pandrangi further teaches the system of claim 2 as disclosed above, further comprising: determining that a template corresponding to the first template is absent from the second cloud-based system; and in response to the absence of the template corresponding to the first template, generating the second template to include the one or more customizations applied to the first template (Baker ¶0051, The reproduction may involve duplicating, copying, or synchronizing one or more change events and may or may not involve updating the source database to remove the portion that was reproduced. The migration may involve retrieving and processing change events of the source database from log data as discussed above in regards to parallel processing component 134.  Synchronization implies that the databases are made the equal.  Baker ¶0028 reconstruction of all changed made)

As for Claim 5, the combination of Baker and Pandrangi further teaches the system of claim 1 as disclosed above, wherein the first template defines a first manner in which data is stored in the first database table by at least defining the one or more columns and/or rows in the first database table, and wherein the second template defines a second manner in which data is stored in the second database table by at least defining the one or more columns and/or rows in the second database table (Baker ¶0021 The underlying database schema may refer to the arrangement of data and may function as a blueprint of how a particular tenant portion of the database is constructed. The database schema may include a set of formulas representing integrity constraints imposed on the tenant portion of the database. The integrity constraints enable the database management system to provide compatibility between different parts of the schema. In one example, a database schema may define the tables, fields, relationships, views, indexes, packages, procedures, functions, queues, triggers, types, sequences, materialized views, synonyms, database links, directories, other database elements, or a combination thereof. The schemas for the different tenants may be stored in one or more data dictionaries accessible to the database management system).

As for Claim 6, the combination of Baker and Pandrangi further teaches the system of claim 5 as disclosed above, further comprising: activating, at the first cloud-based system, the first template to at least change the first manner in which data is stored in the first database table; and activating, at the second cloud-based system, the second template to at least apply a same change to the second manner in which data is stored in the second database table (Baker ¶0051, The reproduction may involve duplicating, copying, or synchronizing one or more change events and may or may not involve updating the source database to remove the portion that was reproduced. The migration may involve retrieving and processing change events of the source database from log data as discussed above in regards to parallel processing component 134.  Synchronization implies that the databases are made the equal.   Baker ¶0028 reconstruction of all changed made)

As for Claim 8, the combination of Baker and Pandrangi further teaches the system of claim 1 as disclosed above, wherein the portion of the data that is transferred to the second cloud-based system is held in a buffer at the second cloud-based system prior to being processed to identify the one or more customizations (Baker ¶0029, The write ahead entries may be buffered in a circular fashion in a write ahead log buffer and may be written to one of the write ahead log files by a log writing feature of the multi-tenant database system 110, which may be running as a background or foreground process. When a transaction is committed, the log writing feature may write the transaction write ahead entry (e.g., record) from the write ahead log buffer to a write ahead log file .

As for Claim 9, the combination of Baker and Pandrangi further teaches the system of claim 1 as disclosed above, wherein the first database table is associated with a database trigger configured to monitor the first database table for one or more changes, and wherein the change to the first database table is detected based at least on an alert from the database trigger (Baker ¶0013, ¶0021, and ¶0027 Implementations of database change tracking technology are provided herein and may enhance the detection and sharing of database changes. Traditional general-purpose database management systems often include triggers that can be used to track changes to a database. The .

As for Claim 10, the combination of Baker and Pandrangi further teaches the system of claim 1 as disclosed above, wherein the first template is stored in a first database associated with the first cloud-based system, and wherein the second template is stored in a second database associated with the second cloud-based system (Baker ¶0024, tenant data 114A may include data from multiple different tenants. In another example, multi-tenant database system 110 may separate tenant data for different tenants on different physical devices (e.g., different nodes). In which case, tenant data 114A may correspond to a first tenant (e.g., organization A) and tenant data 114B may correspond to a second tenant (e.g., organization B))

As for Claim 11, Baker teaches a method (Baker ¶0011, method), comprising: 

detecting a change to a first database table (Baker ¶0013, Implementations of database change tracking technology are provided herein and may enhance the detection and sharing of database changes) associated with a first cloud-based system (Baker ¶0030, cloud computing services that provides a platform allowing customers to develop, run, and manage applications without the complexity of building and maintaining the infrastructure typically associated with developing and launching an app. A platform-as-a-service may be delivered as a public cloud service or as a private service) hosting a first cloud-based software application (Baker ¶0024, tenant data 114A may include data from multiple different tenants. In another example, multi-tenant database system 110 may separate tenant data for different tenants on different physical devices (e.g., different nodes). In which case, tenant data 114A may correspond to a first tenant (e.g., organization A) and tenant data 114B may correspond to a second tenant (e.g., organization B)), the change corresponding to one or more customizations applied to a first template deployed at the first cloud-based system(Baker ¶0025, activity of multi-tenant database system may involve modifications to one or more database objects.  ¶0032, the changes may correspond to a particular tenant, such as a particular organizational entity or group of users.  Baker ¶0066, , the one or more customizations being tenant-specific customizations associated with a tenant of the first cloud-based system (¶0032 Change tracking initiation component 132 may receive a request 133 from one of computing devices 140A-Z. Request 133 may identify a portion of a database and/or a portion of time. The portion of the database (e.g., any subset of the database) may correspond to a particular tenant of a multi -tenant database. A tenant may be a particular organizational entity (e.g., company) or group of users (e.g., organization's employees). The portion of the database associated with the tenant may be identified by an organizational identifier that corresponds to the tenant. Once the tracking is initiated, computing device 130 may process log data 116A-C using parallel processing component 134), the first template defining one or more columns and/or rows in the first database table(Baker ¶0027-0028 and ¶0084, Change events 122 may be individual entries that are included within the log data structure and may represent instances of database activity (e.g., record update, trigger firing, schema update, object creation). A change event may also be referred to as a "write ahead entry" or ,  and the first cloud-based software application operating, based at least on the first template, on at least a portion of data in the first database table (Baker Abstract and Baker ¶0015-¶0022, a method may involve subscribing a computing device to changes of a portion of a multi-tenant database and accessing a plurality of change events stored in a log of the multi-tenant database in parallel); 

responding to the change by at least identifying, based at least on the first database table, the one or more customizations that are applied to the first template(Baker ¶0013, a trigger may detect when a particular record is changed); and 

a second cloud-based software application, the second cloud-based software application being hosted at the second cloud-based system that is associated with a same tenant as the first cloud-based system (Baker ¶0066, tenant data is arranged in the storage medium(s) of tenant database 422 so that data of one tenant is kept logically separate from that of other tenants so that one tenant does not have access to another tenant's data, unless such data is expressly shared. The system 416 also implements applications other than, or in addition to, a CRM application. For example, the system 416 can provide tenant access to multiple hosted (standard and custom) applications (first and second software applications), including a CRM application);

applying, to a second template deployed at a second cloud-based system, the one or more customizations, the second template defining one or more columns and/or rows in a second database table, and the second cloud-based software application operating, based at least on the second template, on at least a portion of data in the second database table (Baker ¶0034, Event 
Baker does not explicitly teach determining that the first cloud-based application and a second cloud-based software application operate on at least some common data; in response to determining that the first cloud-based application and a second cloud-based software application operate on at least some common data, transferring, to the second cloud-based system, at least a portion of the first database table to enable the identification of the one or more customizations to be performed at the second cloud-based system.
Pandrangi does teach determining that the first cloud-based application and a second cloud-based software application operate on at least some common data (Pandrangi ¶0028 and Figure 1, sharing of an application and its associated configuration data between users.  Computing environment 100 can include user computing devices, such as computing devices 110 and 112 shown in FIG. 1, an application sharing system 104, user account storage 102, and/or any other components. A given user computing device, for example computing device 110 or 112 can be communicatively coupled to application sharing system 104 via a communication network 106); in response to determining that the first cloud-based application and a second cloud-based software application operate on at least some common data, transferring, to the second cloud-based system, at least a portion of the first database table to enable the identification of the one or more customizations to be performed at the second cloud-based system (Pandrangi ¶0004, configuration data for an application is automatically shared with another user account.  The downloaded configuration data includes one or more customized configuration settings reflecting one or more customizations made to the application.  Pandrangi ¶0060 and ¶0093, application sharing system 104 may cause application and configuration data 120 to be communicated to device 112. In one embodiment, upon determining the configuration data associated with the application on the first computing device in 208, the application sharing system may make a copy of the configuration data and communicate the copy to the second computing device in 210. In some embodiments, installation instructions for the second computing device on how the application is to be installed may also be communicated to the second computing device in 210.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Baker with the teachings of Pandrangi in order to automatically share an application and its customizations with anther user (Pandrangi ¶0004)


As for Claims 12-16, 18, and 19, they contain limitations that are analogous to those of Claim 2, 3, 5, 6, 8-10 above.  Therefore, Claims 12-16, 18, and 19 are rejected under the same grounds of rejections as claims 2, 3, 5, 6, 8-10 above.  

As for Claim 20, Baker teaches a non-transitory computer readable medium (¶0011, computer-readable storage media),  storing instructions (¶0087-¶0091, memory and instructions), which when executed by at least one data processor (¶0087 and ¶0088, processor), result in operations comprising: 

detecting a change to a first database table (¶0013, Implementations of database change tracking technology are provided herein and may enhance the detection and sharing of database changes) associated with a first cloud-based system  (¶0030, cloud computing services that provides a platform allowing customers to develop, run, and manage applications without the complexity of building and maintaining the infrastructure typically associated with developing and launching an app. A platform-as-a-service may be delivered as a public cloud service or as a private service) hosting a first cloud-based software application , the change corresponding to one or more customizations applied to a first template deployed at the first cloud-based system (¶0025, activity of multi-tenant database system may involve modifications to one or more database objects.  ¶0032, the changes may correspond to a particular tenant, such as a particular organizational entity or group of users.  ¶0066, the system 416 can provide tenant access to multiple hosted (standard and custom) applications.  ¶0084, Each database can generally be viewed as a collection of objects, such as a set of logical tables, containing data fitted into predefined or customizable categories), the one or more customizations being tenant-specific customizations associated with a tenant of the first cloud-based system (¶0032 Change tracking initiation component 132 may receive a request 133 from one of computing devices 140A-Z. Request 133 may identify a portion of a database and/or a portion of time. The portion of the database (e.g., any subset of the database) may correspond to a particular tenant of a multi -tenant database. A tenant may be a particular , the first template defining one or more columns and/or rows in the first database table (¶0027-0028 and ¶0084, Change events 122 may be individual entries that are included within the log data structure and may represent instances of database activity (e.g., record update, trigger firing, schema update, object creation). A change event may also be referred to as a "write ahead entry" or "write ahead record" and may be made up of one or more change vectors. A change vector may include a description of a change made to an aspect (e.g., a single block, row, column, table) of the database. For example, when a value of a particular field of a table is modified the multi-tenant database system 110 may initiate the generation of a change event that contains one or more change vectors that describe: changes to the data segment block for the table, the undo segment data block, the transaction table of the undo segments, other change, or a combination thereof. In one example, each of the change events 122 may be an individual entry that is separate from a previous and subsequent change event. In another example, one or more of the , and the first cloud-based software application operating, based at least on the first template, on at least a portion of data in the first database table(Abstract and ¶0015-¶0022, a method may involve subscribing a computing device to changes of a portion of a multi-tenant database and accessing a plurality of change events stored in a log of the multi-tenant database in parallel); 

responding to the change by at least identifying, based at least on the first database table, the one or more customizations that are applied to the first template(¶0013, a trigger may detect when a particular record is changed); and 

a second cloud-based software application, the second cloud-based software application being hosted at the second cloud-based system that is associated with a same tenant as the first cloud-based system (Baker ¶0066, tenant data is arranged in the storage medium(s) of tenant database 422 so that data of one tenant is kept logically separate from that of other tenants so that one tenant does not have access to another tenant's data, unless such data is expressly shared. The system 416 also implements applications other than, or in addition to, a CRM application. For example, the system 416 can provide tenant ;

applying, to a second template deployed at a second cloud-based system, the one or more customizations, the second cloud-based system hosting a second cloud-based software application, the second template defining one or more columns and/or rows in a second database table, and the second cloud-based software application operating on at least a portion of data in the second database table (¶0034, Event providing component 136 may provide the ordered set to one or more computing devices. The computing device that receives the ordered set may be the same computing device that requested the change tracking or it may be another computing device. In a data migration scenario (e.g., tenant data migration), for example, a first computing device may request that changes be tracked and sent to a second computing device. The second computing device may be a destination device (e.g., target device) for the migration and may apply the tracked changes to produce a multi -tenant database system that includes the portion of the multi -tenant database.  ¶0051, The components and modules discussed above may be used to migrate a portion (e.g., a subset) of a multi -tenant database. The term migration may be a broad 
Baker does not explicitly teach determining that the first cloud-based application and a second cloud-based software application operate on at least some common data; in response to determining that the first cloud-based application and a second cloud-based software application operate on at least some common data, transferring, to the second cloud-based system, at least a portion of the first database table to enable the identification of the one or more customizations to be performed at the second cloud-based system.
Pandrangi does teach determining that the first cloud-based application and a second cloud-based software application operate on at least some common data (Pandrangi ¶0028 and Figure 1, sharing of an application and its associated configuration data between users.  Computing environment 100 can include user computing devices, such as computing devices 110 and 112 shown in FIG. 1, an application sharing system 104, user account storage 102, and/or any other components. A given user computing device, for example computing device 110 or 112 can be communicatively coupled to application sharing system 104 via a communication network 106); in response to determining that the first cloud-based application and a second cloud-based software application operate on at least some common data, transferring, to the second cloud-based system, at least a portion of the first database table to enable the identification of the one or more customizations to be performed at the second cloud-based system (Pandrangi ¶0004, configuration data for an application is automatically shared with another user account.  The downloaded configuration data includes one or more customized configuration settings reflecting one or more customizations made to the application.  Pandrangi ¶0060 and ¶0093, application sharing system 104 may cause application and configuration data 120 to be communicated to device 112. In one embodiment, upon determining the configuration data 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Baker with the teachings of Pandrangi in order to automatically share an application and its customizations with anther user (Pandrangi ¶0004)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRISELLE C ROLAND whose telephone number is (571)270-5133.  The examiner can normally be reached on Monday-Wednesday 9:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                                        
/GRISELLE C ROLAND/
Examiner
Art Unit 2158
04/14/2021